Citation Nr: 1146385	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1958 to January 1961, and from December 1963 to December 1966.

This matter comes to the Board of Veterans' Appeals on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  In that decision, the RO granted the Veteran's application to reopen the claim for entitlement to service connection for a back disability and denied the claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In its August 2008 rating decision, the RO also denied a claim of entitlement to service connection for thyroid cancer, claimed as due to exposure to biochemical warfare.  Although the Veteran perfected an appeal from this denial, he stated on the record during the July 2010 videoconference hearing that he desired to withdraw this appeal.  As the Veteran validly withdrew his appeal on the record at a hearing, the appeal of the denial of the claim of entitlement to service connection for thyroid cancer, claimed as due to exposure to biochemical warfare, is considered withdrawn.  See 38 C.F.R. § 20.204.  A transcript of the July 2010 videoconference hearing is of record.

In January 2011, the Board received additional evidence from the Veteran including VA outpatient records regarding his service-connected knee disabilities.  This evidence also includes a "NOD" from the Veteran with respect to a reduction in the Veteran's benefits, and a claim for a total rating based on individual unemployability due to service-connected disability.  As these matters have not been properly developed for appellate review, the Board does not have jurisdiction over them and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The underlying issue of entitlement to service connection for a back disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1980 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran did not appeal this decision and it is final.

2.  Evidence associated with the claims file since the RO's August 1980 adverse decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision denying the Veteran's claim of entitlement to service connection for a back disability is final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final August 1980 RO determination, in which the RO denied the Veteran's claim of entitlement to service connection for a back disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim being decided herein, the application to reopen the claim for entitlement to service connection for a back disability, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).


II.  Analysis 

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claim of entitlement to service connection for a back disability was initially denied in August 1980.  The basis of the RO's denial was the lack of evidence showing that a back disability was incurred in or aggravated by service.  This decision is final since the Veteran did not timely appeal it following notice to him of the decision and his appellate rights.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.1103.

In the August 2008 rating decision, which is the subject of this appeal, the RO indicated that it reopened the Veteran's claim of entitlement to service connection for a back disability.  The RO noted in the December 2009 statement of the case that the Veteran had advanced a different theory in support of the instant claim than that advanced in the previously denied claim, i.e., a secondary rather than direct theory.  The Board notes that the Veteran has advanced both a direct and secondary theory in support of the instant claim, and it will therefore determine whether reopening of the prior claim is warranted.

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156a).  This latest definition of new and material evidence applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  Thus, as the Veteran in this case filed an application to reopen a claim of entitlement to service connection for a back disability in June 2007, the revised version of 3.156 is applicable in this appeal. 

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  As noted, the Veteran has been granted service connection for right and left knee disabilities.

In the instant case, the evidence on file at the time of the adverse decision of August 1980 includes the Veteran's service treatment records which show a multitude of treatment for right and left knee disabilities, to include a right medial meniscectomy performed in April 1964 and a left medical meniscectomy performed in April 1965, both procedures involving spinal pontocaine, and a right lateral meniscectomy performed in March 1966 involving oxygen supplemented with intravenous sodium pentothal.  These records are devoid of complaints or treatment regarding the back and show that the Veteran had a normal clinical evaluation of the spine on his October 1966 separation examination.  They also show that he denied a history of recurrent back pain on an October 1966 Report of Medical History.  The evidence also includes VA examination reports dated in May 1968 and May 1973 that pertain to the knees only.  In addition, there was the Veteran's May 1980 claim where he asserted that his back disability was due to spinal taps performed in 1964, 1965 and 1966. 

The pertinent evidence on file after August 1980 includes VA outpatient records from May 2005 to June 2007 showing treatment for a back disability, to include references to surgery in 1988 at St Josephs Hospital for a herniated disc at L4-5 and notations of a history of degenerative joint disease of the spine.  They also show that the Veteran underwent physical therapy and include a June 2006 physical therapy record containing the physical therapist's opinion that the lack of flexibility in the Veteran's knees contributed to his back pain.  In addition, there are a number of medical articles and studies that the Veteran downloaded from the internet linking epidural anesthesia to back pain.

Lastly, there is the Veteran's July 2010 hearing testimony wherein he testified that he has had extreme back problems since 1968 and that over the years studies have been performed showing that spinal anesthesia can cause back pain. 

The evidence noted above that was submitted after August 1980 is new in that it was not previously considered.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, because it provides evidence supportive of a link between the Veteran's service and service-connected knee disabilities, and his back problems.

In short, when considering the above-noted additional evidence together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received after August 1980 constitutes new and material evidence to reopen the claim of entitlement to service connection for a back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim of entitlement to service connection for a back disability is granted. 


REMAND

Now that the Veteran's claim of entitlement to service connection for a back disability has been reopened, additional development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran a new VA examination to assess the nature and etiology of his claimed back disability.  See 38 U.S.C.A. § 5103A(d).  Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As there is evidence of a current back disability and the Veteran's testimony and evidence he submitted indicate that this disability may be associated with service or a service connected disability, the Board finds that a remand for a VA examination as to the nature and etiology of the current back disability is warranted.

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).  Appropriate VCAA notice should also be provided, including with regard to establishing entitlement to service connection on a secondary basis, to include establishing that the current disability was aggravated by a non-service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice regarding  his underlying claim of entitlement to service connection for a back disability, both on a direct and secondary basis, including how to establish entitlement to secondary service connection on an aggravation basis.

2.  Attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate.  Updated VA treatment records should also be obtained. 

3.  The Veteran should be afforded a VA medical examination as to the nature and etiology of his current back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that any current back disability identified on examination is related to the Veteran's active service or any incident therein, to include the spinal pontocaine administered during right and left knee surgeries in April 1964 and April 1965?

Is it at least as likely as not that any current back disability identified on examination is either proximately due to, the result of, or aggravated by, the Veteran's service-connected right and/or left knee disabilities? 

If the examiner finds that the Veteran's back disability has been aggravated by his service-connected right and/or left knee disabilities, he or she should render an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

4.  Readjudicate the claim for entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


